                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE



  DOUGLAS JORDAN,                                )
                                                 )
                 Plaintiff,                      )
                                                 )
  v.                                             )   No. 3:16-CV-122-PLR-CCS
                                                 )
  BLOUNT COUNTY, et al.,                         )
                                                 )
                 Defendants.                     )



                                       JUDGMENT


        In accordance with the Memorandum Opinion filed contemporaneously herewith, it

  is ORDERED that James Brooks is DISMISSED as a defendant in this action pursuant to

  Federal Rule of Civil Procedure 54(b).

        Enter:


                                    ____________________________________________
                                    CHIEF UNITED STATES DISTRICT JUDGE




Case 3:16-cv-00122-PLR-DCP Document 219 Filed 04/30/20 Page 1 of 1 PageID #: 4212
